EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Withdrawn claims 24-26 have been canceled as being directed to a group non-elected without traverse.  

Reasons for Allowance
Claims 1-2, 5, 8, 10 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an apparatus for disinfestation of beehives as claimed in detail, especially the feature of an ignitor, located at the evaporation area, for igniting and burning by a combustion procedure the predetermined portion of the solid carrier.
Okui (US 3778924) as modified by Morita et al. (US 4735358) teaches a similar apparatus as the claimed invention. However, Okui as modified by Morita et al. lacks an ignitor, located at the evaporation area, for igniting and burning by a combustion procedure the predetermined portion of the solid carrier. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishii (CN 102348377) describes combustion and a strip carrier.
Martin (WO 9012644) describes a tablet carrier.
Lilly (WO 0184061) describes combustion and a cassette tape configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643